In an action to foreclose a mortgage, nonparty Frank Wigley, a bidder at the foreclosure sale, appeals from an order of the Supreme Court, Queens County (Le-Vine, J.), dated October 31, 1996, which denied his motion to vacate the foreclosure sale.
Ordered that the order is affirmed, with one bill of costs.
The court properly denied the appellant’s motion to vacate the foreclosure sale (see, Guardian Loan Co. v Early, 47 NY2d 515, 521; Crossland Mtge. Corp. v Frankel, 192 AD2d 571; Glenville & 110 Corp. v Tortora, 137 AD2d 654). Mangano, P. J., Sullivan, Altman and McGinity, JJ., concur.